UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6877


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

EVELIO ARROYO-DUARTE,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.      Samuel G. Wilson,
District Judge.   (5:06-cr-00050-sgw-mfu-3; 5:10-cv-80243-sgw-
mfu)


Submitted:   September 30, 2010           Decided:   October 12, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Evelio Arroyo-Duarte, Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United   States  Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Evelio       Arroyo-Duarte        seeks   to    appeal       the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)    motion.      The   order      is    not    appealable        unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating       that    reasonable     jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.             Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El   v.   Cockrell,         537   U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.          We have independently reviewed the record

and    conclude    that     Arroyo-Duarte       has   not     made   the       requisite

showing.      Accordingly, we deny a certificate of appealability

and dismiss the appeal.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                          2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3